DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on April 29, 2022. Claims 6 and 9 are amended.
The applicant contends:
(1) Genetti discloses an edge ring, not the claimed alignment ring (p. 9).
(2) Harris is non-analogous art, being directed to liquid plating (p. 9).
(3) Regarding claim 6, Doan does not disclose the use of alignment rings having different inner diameters. Rather, the reference controls the amount by which an outer ring (210) overlaps an outer portion (232) of an intermediate ring (p. 10). Critically, Doan’s regulation of overlap variation does not bear upon the inner diameter of the selected ring in relation to a wafer (p. 11).
In response,
(1) The examiner observes the title of Applicant’s invention: “Interchangeable Edge Rings…” (emphasis added). The Office does not recognize a patentable distinction between “edge” and “alignment” rings given their structural unity. 
(2) The examiner notes that Harris is narrowly cited for the description of a ring having alignment pins disposed on its outer sidewall. One of ordinary skill would apprehend that the effectiveness of this pin placement does not depend upon the phase of the fluid being applied within the processing chamber. As such, the Office understands the cited distinction as being external to the scope of the combination.
(3) The examiner accepts this characterization but notes that it is incommensurate with the scope of the claim set. Claim 6 simply demands two rings of differing inner diameter. Doan, as elaborated in the previous Office letter, provides a compelling motivation to substitute alignment rings of varying the inner diameter. The fact that Doan’s motivation may diverge from Applicant’s motivation for achieving the same end is not relevant. The prior art must merely satisfy the claimed configuration, it need not also satisfy the motivation upon which said configuration supervenes.
The rejections are maintained.
Drawings
The replacement drawing of Figure 6, received on April 29, 2022, overcomes the previous objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
According to a First Grounds of Rejection:
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Genetti et al., US 2017/0117172, in view of Harris et al., US 2017/0009367.
Claim 1: Genetti discloses a plasma process chamber system, comprising (Fig. 5A): 
A process chamber (118);
A plasma source coupled to said process chamber [0050];
A chuck (230) adapted to support a wafer during processing [0086];
An access port (~219) located on a side of the process chamber;
An access door (216) adapted to seal said access port [0089];
A first removable alignment ring (208) adapted to center a wafer of the chuck, having [0077]:
An outer periphery of a first outer diameter (Fig. 6A);
A central hole of a first inner diameter;
Wherein the alignment ring is insertable into and removable from the process chamber through said access port [0084].
Regarding the new material, Genetti does not secure the alignment ring to the chuck with pins attached to the ring’s “outer peripheral sidewall.” In supplementation, Harris describes a two-piece alignment ring (24): an inner ring (92) which circumscribes a substrate, and an outer portion (102) coupled to the outer sidewall of the inner ring (Fig. 7). This outer portion (104) further includes a series of pins (108) which insert within corresponding holes in the chuck, thereby securing the ring and establishing the necessary alignment [0025]. As Genetti shares this desideratum, it would have been obvious to the skilled artisan to provide pins about the periphery of Genetti’s ring to achieve the predictable result of ensuring the accuracy of its alignment.
Claim 5: Genetti contemplates an embodiment in which a robot (105) inserts wafers onto the chuck through the same access port that is used to transfer alignment rings (Fig. 2, [0060]).
Claims 6, 9, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Genetti in view of Harris, and in further view of Doan et al., US 2015/0001180.
Genetti is silent regarding the matter of rings having different inner diameters. In supplementation, Doan observes that the uniformity of the center to edge etch rate is dependent upon the inner diameter of the alignment ring, and prescribes interchanging rings of various inner diameters in order to regulate this factor [0048]. As Genetti shares the desideratum of improving etch uniformity across the substrate’s diameter, it would have been obvious to supply the system with rings of differing inner diameters so the aforesaid ratio can be optimized depending upon processing conditions.
Lastly, regarding the new material specifying the diameter of the alignment rings, Genetti does not specify wafer diameter, but it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
According to a Second Grounds of Rejection:
Claims 6, 9, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Genetti in view of Harris.
As shown by Figures 7, Genetti avails alignment rings (208) of varying inner diameter. The ring of Figure 7D may be taken as the first alignment ring, and the ring of Figure 7A may be taken as the second alignment ring. Paragraph [0110] characterizes the ring of Figure 7D as having a “smaller inner diameter lip.” In addition, it would have been obvious to append alignment pins to all alignment rings for the reasons elaborated under the rejection of claim 1, above.
Conclusion
The following prior art is made of record as being pertinent to Applicant’s disclosure, yet is not formally relied upon: Du Bois et al., US 2011/0159211. Figure 3 of Du Bois depicts an alignment ring (4) having a plurality of pins (10) projecting from the ring’s outer periphery [0024]. Figure 1 depicts a process chamber comprising a plasma source (110) and a chuck (13) adapted to support a wafer (W).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716